Order entered June 26, 2019




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                     No. 05-19-00635-CV

                          IN THE INTEREST OF R.H., A CHILD

                     On Appeal from the 303rd Judicial District Court
                                  Dallas County, Texas
                         Trial Court Cause No. DF-13-04823-V

                                           ORDER
       Before the Court is appellant’s June 24, 2019 first motion for additional time to file his

brief. We GRANT the motion and ORDER the brief be filed no later than July 1, 2019.


                                                     /s/   ROBERT D. BURNS, III
                                                           CHIEF JUSTICE